OFFICE   OF THE   ATTORNEY      GENERAL   OF TEXAS
                      AIJFTIN
              A 11OUl8. bo8tabli8hd  by 8 8OfItraOtWbiOh
waly          OOflfW8 a ~itllya oi huntlnl;OS
premia88 ot the ~antar elthou& the
ld th8 tr8nnwOtion a llmSO".




         -Butthowh th8 oontraot un4.r rrhisirKlbbia        .
            deaomlantw Stsol? l *18880* aad
       holdr~
       80 danamhater it            i0 hi8 ~~tit%On,   -
       00                   lQpOllU’8
               ho all8etiOll8      Ot   ~titiOll     t-t
       it 18, la raot only a pot30~U 110~~88 fo Xlbbla
       to caJoy tho &It8  &rant& hlr by it8 tUU,
       Md 18 in II08UISe titO@hliiOti l-8,       a8 t&t
       taim     i8   uad~atGOd.=
      6. tom of dcmwl4d~t       for the 8i&a~tu?oai
th. lloea8or mbdtted for oar 4+otnl, to bo wed In
tti qwll.r~Dtora$lonlioam*, la wti8saosoq.
      Trnstln8 that   thlr   touJ armelm your inqulryin
are




       APPROVID~T   20, 1939


        A?